Citation Nr: 0932852	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  96-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut

THE ISSUE

Whether severance of service connection for hepatitis was 
proper.

(The issues regarding whether an overpayment of VA improved 
pension benefits was properly created and entitlement to a 
waiver of recovery of an overpayment of VA improved pension 
benefits are the subjects of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1972; he went AWOL (absence without official leave) on two 
different occasions, from July 5, 1967 to October 4, 1967, 
and from February 29, 1968 to about January 3, 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Hartford, 
Connecticut, in which the RO finalized severance of service 
connection for hepatitis.  In March 2000, the Board remanded 
this matter to the RO for additional development.  In a 
November 2001 Supplemental Statement of the Case (SSOC), the 
RO continued and confirmed the severance of service 
connection for hepatitis.  In a June 2002 decision, the Board 
determined that severance of service connection for hepatitis 
was proper.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which by order dated October 2003, granted a Joint Motion for 
Remand, vacated the Board's decision and remanded this matter 
for readjudication consistent with the joint motion.

In July 2004, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  In July 2006, the RO furnished the 
Veteran a SSOC, which again addressed the propriety of the 
severance of service connection for hepatitis.  In March 
2007, the Board requested the opinion of an independent 
medical expert (IME) concerning medical questions presented 
by this matter.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2006).  The IME opinion was received in 
January 2008.  The Veteran and his attorney-representative 
were notified of the IME opinion in January 2008 and were 
afforded a period of 60 days from the date of the forwarding 
letter to submit additional evidence and argument.  See 38 
C.F.R. § 20.903 (2007); see also Thurber v. Brown, 5 Vet. 
App. 119 (1993).  In March 2008, the Veteran, through his 
attorney, submitted additional evidence along with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).

In a May 2008 decision, the Board determined that severance 
of service connection for hepatitis was proper.  The Veteran 
appealed, in relevant part, this decision to the Court, which 
by order dated March 2009, granted a Joint Motion for an 
Order Vacating the Two Board Decisions and Incorporating the 
Terms of This Joint Motion, and remanded this matter for 
compliance with the instructions in the joint motion.  In 
April 2009, the Veteran, through his attorney, submitted 
additional argument and evidence, along with a waiver of 
initial RO consideration.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The evidence of record, in fact, establishes that the 
Veteran was AWOL from February 29, 1968, to about January 3, 
1972; almost immediately (within 24 hours) following his 
return, he was admitted to an Army hospital for treatment of 
hepatitis.

2.  The evidence of record, in fact, establishes that the 
Veteran contracted hepatitis while AWOL between February 29, 
1968, to about January 3, 1972.

3.  The November 1996 grant of service connection for 
hepatitis is shown to have been clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are met, 
severance of service connection for hepatitis was proper.  38 
U.S.C.A. §§ 105, 1110, 5109A, 5112(b)(6), (10) (West 1991, 
2002); 38 C.F.R. §§ 3.1(m), 3.105(d), 3.301 (1996, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing 
regulations were established, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b) 
(2008).  This notice must be provided prior to the initial 
decision on a claim for VA benefits.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the unfavorable RO decision which is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements, 
in November 2000.  The Court has acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the Veteran 
has a right to a content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
Board finds that proper notice and process have been afforded 
the Veteran in this case.

A review of the record reveals that in October 2004 and March 
2006, the RO sent the Veteran letters that addressed all 
required notice elements.  The October 2004 letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties in obtaining 
evidence.  Also, the March 2006 letter informed the Veteran 
of how the disability ratings and effective dates are 
assigned, as required by Dingess, 19 Vet. App. at 484.  
Subsequently, the claim was readjudicated in a July 2006 
SSOC.  Mayfield and Pelegrini, both supra.  The Veteran was 
also provided every opportunity to submit evidence and 
argument in support of his claim, which he has done 
throughout the course of this appeal.  See, e.g., Private 
Medical Statement, dated March 2008; Appellant's Argument (by 
and through the Veteran's Attorney), dated April 2009.  Thus, 
the purposes behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Accordingly, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appeal proceedings which 
led to the RO decision, and to our decision herein, did not 
affect the essential fairness of the adjudication and would 
render any notice error non-prejudicial.

Similarly, the Board finds that VA has satisfied its duty to 
assist the Veteran in the development of his claim.  The 
evidence of record includes service treatment and personnel 
records, VA and private physicians' statements and medical 
records, Social Security Administration (SSA) medical 
records, an IME opinion, and the reports of VA examinations.  
The Board notes that it appears that some of the Veteran's 
service treatment records could not be located despite the 
RO's attempt to do so through contact with the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
NPRC has forwarded all records in their possession.  
Accordingly, the Board concludes that adequate efforts to 
obtain additional service treatment records have been 
undertaken.  Cf. Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  There is no indication in the record that there is 
any relevant evidence which currently exists and which has 
not been obtained, and the Veteran and his attorney have 
pointed to none.  All pertinent due process requirements have 
been met.  See 38 C.F.R. § 3.103.  It is therefore the 
Board's conclusion that no further assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of this claim.  

II.  Severance of Service Connection

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d).  See also Wilson v. 
West , 11 Vet. App. 383 (1998); Daniels v. Gober, 10 Vet. 
App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 
(1994).

The information of record reflects that VA satisfied the 
procedural requirements of 38 C.F.R. § 3.105(d).  In a May 
1997 Hearing Officer's decision, it was found that the 
evidence of record showed that the Veteran's hepatitis was 
incurred during a period of AWOL, and that as such, the 
condition was not contracted in the line of duty.  Thus, the 
Hearing Officer determined that the November 1996 rating 
decision contained clear and unmistakable error and proposed 
that service connection for hepatitis be severed.  The May 
1997 Hearing Officer's decision sets forth all material facts 
and reasons for the proposed severance of service connection.  
The Veteran was notified of the decision by a May 1997 letter 
and was given an opportunity to present additional evidence 
and appear at a hearing.  The RO finalized the severance of 
service connection for hepatitis in a September 1997 rating 
decision.

The question before the Board is whether the RO's grant of 
service of connection for hepatitis in the November 1996 
rating decision, which has been severed in a September 1997 
rating decision, is the product of clear and unmistakable 
error.  Pertinent regulation provides that VA has the burden 
of proof in showing that the original grant of service 
connection was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(d).  The Court has held that section 3.105(d) places 
the same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  In that 
regard, the Court has held that "clear and unmistakable 
error" is defined the same under 38 C.F.R. § 3.105(d) as it 
is under 38 C.F.R. § 3.015(a).  See Venturella v. Gober, 10 
Vet. App. 340, 342 (1997).

In determining whether a prior determination involves clear 
and unmistakable error (CUE), the Court has established a 
three-prong test.  The three prongs are: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or 
the statutory/regulatory provisions extant at that time were 
not correctly applied; (2) the error must be "undebatable" 
and of the sort which, if it had not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).

The Court has held that CUE is a very specific and rare kind 
of "error."  It is the kind of error in fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would manifestly have been different but for the 
error.  Generally, the correct facts, as they were known at 
the time, were not before the RO, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), citing Russell, 3 Vet. App. at 313-14.

Unlike CUE determinations, which are limited only to the 
evidence on file at the time of the challenged decision, see 
38 C.F.R. § 3.105(a), the provisions of section 3.105(d), as 
it pertains to a determination to sever service connection, 
does not limit the reviewable evidence to that which was 
before the RO in making its initial award of service 
connection; rather, they contemplate the consideration of 
additional evidence accumulated after the original grant of 
service connection.  See, e.g., Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997) (explaining the scope of reviewable 
evidence for a severance action).  Thus, the Board has the 
task of determining, based on all of the accumulated evidence 
and applicable law, whether the November 1996 rating decision 
that granted service connection for hepatitis was the product 
of CUE.  38 C.F.R. § 3.105(d).

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991 & 2002); 
38 C.F.R. § 3.303 (1996 & 2008).  According to 38 C.F.R. 
§ 3.1(m), "in line of duty" means an injury or disease 
incurred or aggravated during a period of active military, 
naval, or air service, unless such injury or disease was the 
result of the veteran's own misconduct or, for claims filed 
after October 31, 1990, was the result of his (or her) abuse 
of alcohol or drugs.  (Emphasis added).  A service department 
finding that injury; disease or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  (Emphasis 
added).  Requirements  as to line of duty are not met if, 
among other things, at the time of the injury was suffered or 
disease contracted the veteran was absent without leave which 
materially interfered with the performance of military duty.  
(Emphasis added).  38 U.S.C.A. § 105 (West 1991 & 2002); 
38 C.F.R. § 3.1(m) (1996 & 2008).

For clarification purposes, at the outset the Board notes 
that in a VA administrative decision of 1978, it was 
determined that, for VA purposes, the Veteran was discharged 
under honorable conditions in May 1972, and as such, there 
was not a bar to VA benefits based on this discharge.  As 
such, the Veteran is generally eligible, if certain criteria 
are met, for VA benefits, but, as explained above, is 
generally not eligible for VA compensation due to injuries 
suffered or diseases contracted while AWOL.

In its September 1997 rating decision, the RO determined, in 
light of all the accumulated evidence, to include subsequent 
medical opinion evidence, that service connection based on 
in-service incurrence of the Veteran's hepatitis could not be 
maintained.  Specifically, the evidence of record pertaining 
to the diagnosis and treatment of the Veteran's hepatitis in 
service showed that the Veteran contracted this disease while 
AWOL.

In this regard, the Veteran's service personnel records show 
that from January 30, 1967, through March 31, 1967, when his 
military occupational specialty (MOS) was changed to supply 
handler, he received training as a medical corpsman.  The 
service treatment records reveal that, in April 1967, he was 
treated for an upper respiratory infection.  Soon after that, 
he was AWOL for the period from July 5, 1967, to October 4, 
1967.  After his return, the service treatment records reveal 
no treatment for any symptoms of hepatitis.  Subsequently, 
the Veteran again went AWOL for the period from February 29, 
1968, on or about January 3, 1972.  Both the Veteran and his 
personnel records are unclear as to whether he returned on 
January 3, 1972, or the next day.  The service treatment 
records reflect that from January 4, 1972, to March 15, 1972, 
the Veteran was hospitalized for hepatitis at the Walson Army 
Hospital.  Drug usage a month prior to this admission was 
indicated.  A diagnosis of hepatitis, etiology unknown, and 
"LD:Yes" are noted in the hospital report.  At the time of 
discharge from the hospital, he had completely recovered from 
the hepatitis.  His March 1972 separation examination report 
shows no mention of this condition.

In April 1975, the Veteran was admitted to the Fairfield 
Hills Hospital for drug dependence of five-years' duration.  
He had been taking heroin, 5-8 Bridgeport quarters, and 
various quantities of cocaine.  Past history showed treatment 
for viral hepatitis at Fort Dix, New Jersey.  On admission, 
track marks were noted on the Veteran's right arm.  His drug 
history revealed that he started using heroin in 1970 when he 
was AWOL from the Army.  In 1973, he was mainlining quite 
heavily; and, just prior to admission, he was taking one New 
York quarter daily and mainlining cocaine on a regular basis.  
The Veteran also reported smoking marijuana off and one.  He 
apparently was in Crescent House and also went to the 
Bridgeport Hospital Emergency Room where he was recommended 
to go to the Fairfield Hills Hospital.  The diagnoses were 
drug dependence, heroin and cocaine.  

In a September 1975 statement, the Veteran's minister 
indicated that on the same day that he baptized the Veteran 
in March 1968, the Veteran informed him that he was AWOL from 
the Army and gave his wife's illness as his reason.  His 
minister added that he did not see the Veteran again until 
the Spring of 1975, when he learned that the Veteran was 
"attempting to break away from a habit which seriously 
crippled him for several years."

During a November 1976 RO hearing, the Veteran explained that 
family reasons, illnesses first of his son and then of his 
spouse, respectively, precipitated his July 1967 to October 
1967 and February 1968 to January 1972 AWOL periods.  He did 
not indicate nor did any service treatment record reflect 
that he received treatment for any symptoms of hepatitis from 
the time of enlistment up until the beginning of his second 
period of AWOL, on February 29, 1968.  He testified that he 
went AWOL on February 29, 1968, and stayed AWOL for three 
years and eleven months, working various jobs like in 
garages, mechanical, until things at his house got better.  
The Veteran stated that he surrendered on either January 3 or 
4, 1972, but he "was sick" when he turned himself in and 
the Army put him into the hospital the same day.

In a March 1977 statement addressed to the Greater Bridgeport 
Regional Narcotics Program, Inc., a psychiatrist in the 
outpatient department of the Greater Bridgeport Community 
Mental Health Center indicated that the Veteran had been 
attending the outpatient department since April 1975, after 
his discharge seven days later against medical advice from 
the Fairfield Hills Hospital drug detox program.  At that 
time, he had been using heroin and cocaine for the previous 
five years.  Reports from his family indicated that, in 1977, 
he was abusing alcohol and getting street drugs (probably 
Valium), so his treatment was terminated at the center on the 
grounds of poor motivation.

During a September 1978 RO hearing, the Veteran reiterated 
that "after the problem at home got alright [he] 
surrendered, [he] came back after all that time of being AWOL 
for three years and eleven months" the second time.  His 
representative indicated that the Veteran never passed any 
tests in any service school, in one he was to be a medic, and 
the Veteran testified that he was a "medic washing dishes 
and floors" while at Fort Ord.

A February 1979 VA examination report revealed a significant 
history of a drug habit beginning shortly after his mother's 
death in 1970.  At that time, he began to get heavily into 
heroin, shooting "as much as [he] could get."

During an October 1979 Travel Board hearing, the Veteran 
testified that he was suppose to be a medic.  But when he got 
to Fort Ord, they told him that they were changing his job, 
so they made him wash dishes in the hospital.  Then he was in 
supplies.  After his second AWOL, he indicated that, prior to 
his discharge, the Army kept sending him home until his 
discharge.  He stated that while he was AWOL the second time, 
he did not work, his mother worked and took care of the 
Veteran's family until her death.  

In a July 1996 statement, the Veteran indicated that, at the 
time of his discharge, he was still suffering from the 
effects of hepatitis and no treatment was advised by the Army 
for his condition at the time of his discharge from service.

The RO granted service connection for hepatitis in a November 
1996 rating decision.  This decision was predicated on a 
finding that the medical evidence of record established that 
the Veteran's currently diagnosed hepatitis was related to 
hepatitis diagnosed in service.  The medical records from the 
Bridgeport Hospital reflect that the Veteran was treated for 
hepatitis C in June 1996, and VA medical records show that he 
was treated at the liver clinic for the disease in August 
1996.  Further, two of the Veteran's private treating 
physicians, D.B.H., M.D., and A.M.N., M.D., had opined that, 
essentially, it was possible that the Veteran's currently 
diagnosed hepatitis could have originated from the in-service 
diagnosis of hepatitis.  Further, the RO found that the 
service treatment records showed that the Veteran was treated 
for hepatitis in January 1972, shortly after returning to the 
military after being AWOL for almost four years.  Also, the 
RO noted that the medical evidence indicated that the Veteran 
was treated for a history of hepatitis while AWOL, recovered 
by February 1972, and was released from military service in 
May 1972.

The Board notes that the medical evidence of record at the 
time of November 1996 RO decision indeed established a link 
between the Veteran's current hepatitis and the diagnosis of 
hepatitis in service.  Significantly, however, the evidence 
of record also clearly established that the Veteran 
contracted hepatitis while AWOL.  Although a diagnosis of 
hepatitis, etiology unknown, and in line of duty ("LD: 
Yes") are noted in the 1972 Army hospital report, a review 
of the record reveals that, on January 4, 1972, the day 
after, the Veteran returned to service following a lengthy 
period of AWOL (from February 29, 1968, to about January 3, 
1972), and was admitted to the Walson Army Hospital at Fort 
Dix, New Jersey, for complaints of abdominal pain, which were 
associated with a diagnosis of hepatitis.  Parenteral drug 
use a month prior to this admission was indicated.  Upon his 
hospital discharge, the Veteran was placed on a physical 
profile until about March 1972 due to the recent 
hospitalization for hepatitis.

In fact, the contemporaneous Army hospital report reflects 
that the Veteran returned to the hospital on his own volition 
at that time for treatment of hepatitis contracted while 
AWOL.  This fact, as reflected in the Army hospital report, 
is confirmed by the Veteran's own sworn testimony in November 
1976, when he, himself, stated that he went AWOL on February 
29, 1968, and stayed AWOL for three years and eleven months; 
that he surrendered in January 1972, but that he "was sick" 
when he returned; and that the Army admitted him to the 
hospital at that time.  Also, it is in accord with the 
Veteran's sworn testimony in September 1978 and October 1979, 
when he stated that he was a medic washing dishes and floors 
in the hospital while at Fort Ord, and thus attested under 
oath that such were the extent of the duties he performed as 
a medical corpsman.  Moreover, the March 1997 VA examination 
report, including the addendum, reflects that it was the 
examiner's opinion that the Veteran's in-service diagnosis of 
hepatitis in 1972 was, more likely than not, related to the 
in-service parenteral drug use.

Thus, the contemporaneous evidence (both medical and lay) 
clearly establishes that the veteran went AWOL in February 
1968 and returned in January 1972, when he was immediately 
treated for hepatitis.  These facts were before the RO in 
November 1996; however, it is clear that applicable statute 
and regulations-to include, significantly, 38 U.S.C.A. § 105 
(and 38 C.F.R. § 3.1(m)), which provide the definition for 
"line of duty"-were not properly applied.

The Veteran, by and through his attorney, contend that the 
evidence shows that hepatitis was contracted in service 
(i.e., in the line of duty).  Specifically, the Veteran 
relies on the statements from Dr. D.B.H. as support for this 
contention.  In an August 1996 statement, Dr. D.B.H. asserted 
that the Veteran was exposed to hepatitis during active duty 
in 1972 when he had an episode of acute hepatitis requiring a 
2-month hospitalization.

In September 1997, Dr. D.B.H. wrote:

[The Veteran] has chronic active 
hepatitis C and has been exposed to 
hepatitis B.  He does have medical 
records that document his contracting 
"infectious hepatitis" while in the 
military.  The tests were not available 
at the time to distinguish between 
hepatitis B and C.  

His hepatitis C is still active and has 
not responded to interferon and could 
lead to liver failure in the future.  It 
is not possible to prove that the 
hepatitis C he has now is the same 
hepatitis that was diagnosed in the 
military, but at the same time it is 
impossible to prove that it is not.

The Board points out that the question in this case is not so 
much whether the type of hepatitis the Veteran has now is the 
same type that he was diagnosed with in 1972, but rather, 
when and how the hepatitis diagnosed in 1972 (whether 
identified as A, B or C) was acquired.  In this context, the 
Board observes that Dr. D.B.H.'s first statement that the 
Veteran was exposed to hepatitis during active service in 
1972, seems to concede the fact that the Veteran contracted 
hepatitis while AWOL, because it does not identify a time of 
initial exposure prior to 1972.  The physician's second 
statement is likewise of limited value, because again it does 
not suggest any possible exposure but simply states that the 
Veteran has "medical records that document his contracting 
infectious hepatitis while in the military."  Indeed, it is 
evident from a review of the March 1997 VA examination 
report, including the addendum, that it was the VA examiner's 
opinion that the Veteran's in-service diagnosis of hepatitis 
(in 1972) was, more likely than not, related to in-service 
parenteral drug use.  Although Dr. D.B.H. indicates a review 
of the Veteran's service treatment records, at no time does 
he opine as to how the hepatitis was acquired.  As such, his 
opinion gives no support whatsoever in favor of the Veteran's 
position.  Instead, the consistencies between Dr. D.B.H.'s 
statements and the other accumulated evidence on file at the 
time of the September 1997 RO decision, including the March 
1997 VA report and its addendum, is very strong evidence in 
favor of a finding that the Veteran initially contracted 
hepatitis while AWOL.

The Veteran, by and through his attorney, also contend that 
the evidence does not show that the Veteran used intravenous 
drugs while in service or while AWOL.  However, contrary to 
this contention, the record evidence dated only a few years 
after the Veteran's separation from service reveals that he 
consistently admitted that he began abusing drugs while AWOL 
in 1970.  Records from the Fairfield Hills Hospital dated in 
1975, which were associated with the claims file in support 
of an earlier claim for nonservice-connected pension 
benefits, show that a review of the Veteran's drug history 
disclosed that he began using heroine in 1970 while AWOL, and 
that he was mainlining quite heavily by 1973.  Several post-
service medical records reflect the Veteran's consistent 
self-reported history of illicit drug use beginning in 1970 
(see, for example, a private psychiatric evaluation report 
dated in March 1977; and a VA examination report dated in 
February 1979).  In fact, it is difficult to ascertain how 
the VA and private medical records came to contain the very 
specific medical history that they do (i.e., "1970" 
documented as the specific year and time-frame in which the 
illicit drug use began and the various types of illicit drugs 
abused), if such were not detailed by the Veteran.  As such, 
significant probative value and credibility do attach to this 
more contemporaneous medical history information.  This is so 
because, unlike the Veteran's belated statements of illicit 
drug use beginning after service, his self-reported, 
contemporaneous medical history (as noted above) was made to 
health care professionals for purposes of diagnosis and 
treatment.  See generally Fed. R. of Evid. 803(4) (Statements 
made to health care providers for purposes of diagnosis and 
treatment are extremely trustworthy because of a patient's 
strong motivation to be truthful); Thurber v. Brown, 5 Vet. 
App. at 126 (Fed. R. of Evid may be used as a persuasive 
source of authority).  In other words, the Veteran's belated 
statements of illicit drug use beginning after service do not 
approach the probative weight and credibility of the medical 
records made at the time of actual treatment.  Thus, this 
accumulation of the Veteran's own statements given while 
seeking professional medical treatment is credible and 
persuasive evidence that he participated in the illicit use 
of drugs, including IV drug use, while AWOL.  The medical 
records are highly probative in reflecting the Veteran's 
accounts of a history of drug abuse to aid different 
professionals providing him with treatment and advice.  These 
prior, contemporaneous statements are reasonably consistent 
among themselves and have been recorded by multiple 
personnel.  Hence, the Board determines that the cumulative 
medical record of the Veteran's admissions is highly credible 
and probative evidence, establishing that the Veteran began 
abusing drugs while AWOL.

That notwithstanding, the Veteran and his attorney argue that 
the Veteran may have contracted hepatitis in the line of duty 
while serving as a medic at Ford Ord, California, in 1967.  
In an October 2003 affidavit, attesting to his exposure to 
blood while in the military, the Veteran made the following 
sworn statement:

1.  I am a person over age 18 who 
understands the meaning of an oath.

2.  When I was first sent to Fort Ord, 
California, I was sent to train as a 
medic.  My MOS was "medic" at that 
time. 

3.  As best as I can recall, I attended 
medic-school for a few months. 

4.  As part of my training, I was shown 
how to give needles, take blood 
pressures, change bandages and 
tourniquets, and also remove dirty 
bedding and replace it with clean 
bedding.  I also cleaned hospital rooms 
and transported badly wounded, bandaged 
and bleeding patients from gurneys to 
beds.  

5.  The patients at Fort Ord at that time 
were combat casualties from Vietnam.  
They were flown into Travis Air Force 
Base from Vietnam and sent to Fort Ord 
for treatment.  The soldiers injuries 
included bullet wounds and other wounds 
that were open and bleeding as well as 
broken and severed limbs. 

6.  During the time I worked as a medic 
trainee, I was exposed to used needles 
that had been administered to patients 
(there were no hazardous waste disposal 
systems at that time).  I also routinely 
handled bloody bandages, medical waste, 
bedding and tourniquets without rubber 
gloves.  I lived in the hospital with the 
other medic-trainees.  I also swept and 
mopped the hospital.  

7.  One specific example of my coming 
into contact with blood was when a 
patient named McBride asked me to move 
his tourniquet higher so it would work 
better.  I did this and also taped it to 
hold it up.  I got blood on myself in the 
process.  

8.  In 1967, while stationed in 
California, I went to Monterrey and got a 
tattoo. 

9.  After I failed to complete my medic 
training, I transferred to a job under 
the Quartermaster and worked in the 
kitchen for the rest of the time I was 
there.

I swear this statement is true and 
correct to the best of my knowledge and 
belief.  

The Board notes that Dr. A.M.N. provided statements to the 
Veteran's attorney dated June 24, 2004, December 20, 2004 and 
February 14, 2005, which were submitted on the Veteran's 
behalf.  These statements in their entirety read as follows: 

June 2004

[The Veteran] has had on going Hepatitis 
C since his first exposure known in 1972.  
He presented at that time with an icteric 
Hepatitis at which it was not possible 
(then or now to determine) which specific 
Hepatitis was the cause of the episode in 
1972.  

He has multiple serologies, which are 
positive.  Exactly which one caused his 
Hepatitis in 1972 is not clear.  It is 
clear, that he was working as a medic 
without gloves in patients' who had blood 
exposure at that time.  

We know that [the Veteran] acknowledges 
other risk factors well after that time 
which may predispose him to either 
Hepatitis A, B, or C.  However, there is 
no way of determining at which time a 
specific exposure led to the Hepatitis C 
exposure.  Although his activities later 
may not have been wise, he did no[t] have 
another episode of jaundice after 1972 
therefore, we do not know for sure if his 
activities led to Hepatitis C exposure as 
opposed to the episode in 1972 which he 
believes was before his exposure to high 
risk behavior.  

Please note that the VA criteria do not 
help us because we do not have his actual 
records from 1972, nor serum frozen to 
distinguish which of the Hepatitis 
etiologies was the cause of this at the 
time.  

Because his job consisted of high risk 
exposure to blood without gloves at 
presumably the spray of serum during high 
risk episodes, he could have and (clearly 
would have been exposed to Hepatitis C 
prevalent at that time.  

No examiner whether it be myself, or any 
other government examiner can clearly 
identify which virus led to his exposure 
in 1972 while working for the Army as a 
medic versus his exposure later on as a 
result of high risk personal behavior.  

December 2004 

The information that is available on [the 
Veteran] indicates that he was exposed 
twice to 2 different types of hepatitis.  
There is no way to determine whether he 
was exposed with the hepatitis B or 
Hepatitis C while he was working as a 
medic in the army and therefore, it would 
be appropriate for the armed forces to 
acknowledge that he was exposed and 
acquired his infection during his stay.  

February 2005

I have reviewed all the data that you 
have passed along to me through [the 
Veteran] including his military files.  

The records such as they are of the 1972 
admission, even with the possible charge 
in the initial admitting note of possible 
parenteral drug exposure, are consistent 
with either hepatitis B or C.  

There is no evidence to base a reasonable 
degree of medical probability that one 
can differentiate hepatitis B or C based 
on those notes.  His clinical course and 
risk factors are perfectly consistent 
with hepatitis B and there is no way that 
we can prove this.  

However, it is my judgment that is was 
the national standard of practice in 1968 
when he was exposed to blood products as 
a medic in training that a hepatitis C 
exposure could have occurred.  The 
majority of people with hepatitis C do 
not have a specific icteric (jaundice) 
episode and never realize they have been 
sick or become exposed.  It is typical 
that they find out years later that an 
exposure took place (as has exactly 
happened in this case).  

The presentation of an icteric episode in 
1972 in which [the veteran] was sick can 
be seen with either hepatitis B or C but 
is unquestionably seen more commonly in 
hepatitis B.  

Because he has serologic evidence of 
having been exposed to both of these 
viruses, it is medically impossible to 
state by either the VA or myself that the 
1972 episode was one virus or the other.  
However, it is more likely to have been 
hepatitis B based on the icteric 
presentation.  

In March 2007, the Board sought the opinion of an IME in 
infectious diseases.  The Board requested the IME to address 
the following questions: (1) Does the reported finding of 
non-reactive Australian antigen at the time of the veteran's 
hepatitis in early 1972 eliminate infection with HBV at that 
time?; (2) If your response to question (1) is affirmative, 
is it possible to determine whether HAV or HCV was the 
specific etiology of the Veteran's hepatitis at that time?; 
(3) Provided anti-HAV (IgG) determinations were of record: 
(a) would a current finding of anti-HAV(IgG) seronegativity 
exclude HCV as the etiology of the Veteran's hepatitis in 
1972; and/or (b) would current finding of HAV(IgG) 
seropositivity exclude HCV as the etiology of the veteran's 
hepatitis in 1972?; and (4) If HCV cannot be excluded as the 
etiology of the Veteran's acute hepatitis in 1972, provide a 
well-reasoned medical opinion as to the most probable cause 
of his current infection with HCV (i.e., whether innocently 
acquired in service as a medical corpsman, etc., or acquired 
either in service or post service as a result of documented 
parenteral illicit drug use).  

In response to the request, C.A.O., M.D., FACP, an Associate 
Professor of Medicine/Infectious Diseases at Wake Forest 
University School of Medicine, responded in a letter dated in 
January 2008.  After reviewing all of the evidence of record, 
Dr. C.A.O. reported that several serologic tests confirmed 
that the Veteran currently had chronic hepatitis C, which he 
noted sometimes, is not diagnosed until years or decades 
after initial viral exposure and infection.  Dr. C.A.O. 
indicated that serologic testing performed in 1996 confirmed 
that the Veteran had been infected with hepatitis B at some 
point in the past; however, the fact that there was no 
serologic evidence of chronic hepatitis B in 2005 indicated 
that his previous hepatitis B infection resolved at some 
point after the acute infection.  Dr. C.A.O. indicated that, 
based on serologic tests in 2005, there was no evidence that 
the Veteran had ever been infected with hepatitis A in the 
past.  Thus, it was not possible that his episode of acute 
hepatitis in 1972 was due to hepatitis A.  

Dr. C.A.O went on to state:

5.  Regarding the etiology of the 
patient's acute hepatitis that occurred 
in January 1972, my evaluation is 
somewhat hindered by a lack of 
information in the discharge summary of 
Walson Army Hospital and the relative 
lack of medical knowledge at that time on 
the causes and natural history of viral 
hepatitis.  In fact, the hepatitis C 
virus had not yet been described in 1972.  
Furthermore, diagnostic tests at that 
time for determining the etiology and 
time course of Hepatitis B were quite 
limited compared to current times.  The 
Australia antigen was a serologic test 
performed at that time (no longer 
performed in lieu of the Hepatitis B 
surface antigen test) that tested the 
presence of the Hepatitis B surface 
antigen protein.  

a.  An Australia antigen test is 
almost always positive if performed 
at the time of symptoms and physical 
signs of acute Hepatitis B, and 
while liver associated transaminases 
are elevated.  The Australia antigen 
is usually cleared 4-6 months after 
the onset of acute hepatitis due to 
Hepatitis B, although rarely it is 
cleared earlier.  From the discharge 
summary provided from Walson 
hospital it is surmised that the 
Australia antigen test was performed 
on [the Veteran] while he was 
symptomatic and while his liver 
associated enzymes were elevated.  
Thus, it is very unlikely, but not 
totally impossible, that his episode 
of acute hepatitis in 1972 was due 
to hepatitis B.

b.  Because it is unlikely that the 
episode of acute hepatitis in 1972 
was due to Hepatitis B, and it was 
definitely not due to Hepatitis A, 
the most likely cause of his 
hepatitis at that time was acute 
Hepatitis C.  Currently, and in 
1972, this virus is by far the most 
common cause of "Non-A, Non-B" 
viral hepatitis.  Approximately 25% 
of acute Hepatitis C infections are 
symptomatic and present similarly to 
that of [the Veteran's] illness in 
1972.  Thus, it is likely, but not 
provable without a doubt, that [the 
Veteran's] acute hepatitis in 
January 1972 was due to Hepatitis C 
virus and that his exposure to this 
virus was 1-3 months prior to his 
illness.  

c.  Hepatitis C virus infection 
requires exposure to the virus 
through parenteral exposure to blood 
or more rarely through sexual 
intercourse.  In 1972, Hepatitis C 
virus infections in the US were 
almost always acquired via blood 
transfusion or parenteral drug use.  
Hepatitis C virus infection 
generally occurs within months after 
initiation of illicit use of 
injected drugs.  In one cohort, 80% 
of subjects acknowledging 2 or more 
years of injection drug use were 
infected with the virus.  As [the 
Veteran] had no history of blood 
transfusion, he most likely acquired 
his infection via parenteral drug 
use in the weeks before January 
1972.  This drug use was admitted to 
by the patient and documented in 
subsequent psychiatric evaluations 
contained in the medical record.  

d.  Regarding the possibility that 
[the Veteran's] Hepatitis C 
infection could have been acquired 
while working as a medic in 1967, I 
think this is much less likely than 
an exposure through injection drug 
use.  Hepatitis C virus exposure by 
a health care worker performing 
medical care would require a needle 
stick injury by a needle 
contaminated with blood from a 
patient with Hepatitis C.  Only 13% 
of persons suffering such a needle 
stick injury will go on to acquire 
Hepatitis C infection.  It should be 
noted that no such needle stick 
injury is remarked on by the 
veteran.  Simple skin exposure to 
Hepatitis C virus containing blood 
via contaminated medical waste, 
bandages, etc is very unlikely to 
result in infection.  Similarly, it 
is very unusual to acquire Hepatitis 
C infection via a tattoo, although 
it has been described.  

6.  In summary, it is my opinion that 
[the Veteran's] acute hepatitis in 
January 1972 was highly likely, but not 
unequivocally, due to Hepatitis C 
infection, and that this infection was 
acquired through parenteral drug use 
during the months prior to his 
presentation at Walson Army Hospital in 
January 1972.  This infection in 1972 is 
the most likely, but not indisputable, 
cause of his current chronic Hepatitis C 
infection.  

In a statement dated in March 2008, after having been 
provided a copy of the IME's opinion, Dr. A.M.N. indicated 
that he had reviewed the Veteran's records and reiterated 
that an opinion regarding the cause of the Veteran's ongoing 
hepatitis C was not accurately possible without knowing 
multiple facts regarding the various sources of exposure such 
as: the extent of any skin breaks; splashes into mucus 
membranes-i.e., eyes, mouth, etc; numbers of exposure from 
dressing changes from patients he cared for with already 
established hepatitis C; and the number of patients and 
wounds with active hepatitis that the veteran was assigned to 
care for.  Dr. A.M.N. also indicated that regarding the 
Veteran's recreational drug exposure, the information needed 
would be: the number/frequency of uses and types of presumed 
exposure; extent of any nasal excoriation during the above 
said exposures; and the numbers of other individuals that the 
required paraphernalia were shared with.  Dr. A.M.N. 
concluded that no rational judgment could be made as to the 
likely source of exposure without this information and that 
any estimate of probable risk of specific exposure was 
"purely arbitrary and can have no basis in fact."  
(Emphasis in original).  He added "[a]lthough, an expert for 
Veterans Administration may have little moral reservations 
about rendering an opinion with little basis in truth, 
However, I do not.  Life just isn't 'black and white' with a 
preponderance of the evidence where, in fact there can be 
none."  

After a careful and considered review of the multiple 
statements of Dr. A.M.N., as well as that of the IME and the 
other medical and lay evidence, it is evident that the 
accumulated record clearly establishes that the Veteran's 
hepatitis was contracted as a result of abusing drugs while 
AWOL.  Initially, the Board has considered the Veteran's 
contention that he contracted hepatitis while serving as a 
medic at Ford Ord, California in 1967.  In this regard, the 
Board notes that the Veteran worked as a medical corpsman 
from January 30, 1967 to April 1, 1967.

In assessing Dr. A.M.N.'s statements, the Board finds that 
the June 2004 medical statement is of no probative value 
because it is based on an inaccurate factual basis.  In fact, 
the statement arguably supports the conclusion that the 
Veteran's hepatitis C is the result of his drug use while 
AWOL.  In the June 2004 statement, Dr. A.M.N. maintains that 
the Veteran's first exposure to the hepatitis virus was in 
1972, while working as a "medic without gloves in patients' 
who had blood exposure at that time."  While acknowledging 
the Veteran's high risk behavior (i.e., drug use), Dr. A.M.N. 
indicates that such behavior was after his 1972 exposure.  
However, it is clear upon closer review that this statement 
in no way supports the Veteran's claim.  First, the service 
record shows, and the Veteran agrees, that he worked as a 
medic in 1967, not 1972 as asserted by Dr. A.M.N.  Second, it 
is evident from the private and VA medical records made 
shortly after service (and at the time of actual treatment 
for drug abuse) that the Veteran admitted that his drug use 
began prior to 1972, not after.  In this respect, Dr. 
A.M.N.'s statement is based on two important factual 
falsehoods-that the Veteran worked as a medic in 1972, 
instead of 1967, and that his drug use began after 1972, 
instead of before.  Thus, to the extent that Dr. A.M.N. 
maintains that the Veteran's initial hepatitis exposure 
occurred in 1972, such statement supports the conclusion that 
hepatitis was contracted while the Veteran was AWOL.  As 
evidenced by the service record, the Veteran was AWOL from 
February 1968 until about January 3, 1972, when he was 
immediately (within 24 hours) hospitalized for hepatitis.

Dr. A.M.N.'s December 2004 statement is also of little, or 
no, probative value because it simply states that the Veteran 
acquired his infection during service without acknowledging 
and discussing his drug use while AWOL.

Dr. A.M.N.'s February 2005 statement indicates that it is 
based on records "passed along to me through [the Veteran 
attorney] including his military files."  In this statement, 
Dr. A.M.N. maintains that the Veteran was first exposed to 
the hepatitis virus while working as a medic in 1968.  
Initially, the Board points out that the Veteran worked as a 
medic in 1967, not 1968 as alleged.  At first glance, this 
inaccuracy makes the opinion somewhat suspect.  However, even 
assuming for arguments sake that Dr. A.M.N. meant to say 
1967, the Board finds troubling the fact that the physician 
made no attempt to explain how the change in date from his 
first statement (from 1972 to 1968) affected his conclusion.  
From the Board's perspective, it appears that Dr. A.M.N. is 
steadfast on maintaining that the Veteran's hepatitis was 
acquired while working as a medic regardless of whether it 
was in 1968 or 1972.  How else can one explain how Dr. A.M.N. 
can argue so passionately in June 2004 that the Veteran's 
hepatitis was acquired while working as a medic in 1972 and 
now argue, just as passionately, that it was acquired while 
working as a medic in 1968.  Since the evidence shows that 
the Veteran's drug use began in 1970, as previously discussed 
in detail above, this change in date is not insignificant.  
The fact that Dr. A.M.N. simply replaces 1972 with 1968 
without further explanation severely undermines the probative 
value of his statement.

Lastly, the Board finds interesting that other assertions 
made within the four corners of the February 2005 statement 
appear inconsistent with a conclusion that the Veteran's 
hepatitis C was incurred while working as a medic in 1968.  
While noting that many people exposed to hepatitis C do not 
become sick until many years after exposure, Dr. A.M.N. goes 
on to state that the Veteran's "icteric episode" in 1972 
was more likely to have been hepatitis B.  On its face, Dr. 
A.M.N.'s belief that the 1972 episode was more likely to have 
been hepatitis B appears to suggest no relationship with the 
alleged 1968 exposure, which he believes was hepatitis C.

In addressing the possibility that hepatitis was acquired 
while working as a medic, the IME stated that hepatitis C 
exposure by a health care worker performing medical care 
would require a "needle stick injury" and that even then 
only 13 percent of those having such injury would go on to 
acquire hepatitis C.  While the Veteran's personnel records 
clearly reveal that he served as a medical corpsman from 
January 30, 1967 to April 1, 1967, the service records 
covering this three month period contain no confirming 
evidence that he ever sustained any "needle stick injury," 
and the Veteran does not contend otherwise.  On the contrary, 
the only specific episode of blood exposure that the Veteran 
has described was when he supposedly got blood on himself 
while moving a patient's tourniquet.  See October 2003 
Affidavit.  In this regard, the IME opined that simple skin 
exposure to hepatitis C virus blood was very unlikely to 
result in infection.  The IME also stated that it is very 
unusual to acquire hepatitis C infection via a tattoo.  As 
evidenced by the record, only the IME considered and ruled 
out a tattoo as being a possible risk factor for hepatitis in 
this case.

The Board points out that prior to the October 2003 
affidavit, the record contains only two fleeting references 
to the Veteran working as a medic in service.  The first was 
during a September 1978 RO hearing, on an unrelated issue, 
when the Veteran stated that he was a "medic washing dishes 
and floors" while at Fort Ord.  See September 1978 Hearing 
Transcript, page 12.  The second was during an October 1979 
Travel Board hearing, again on an unrelated issue, when he 
testified that his first job in the Army was a medic.  See 
October 1979 Hearing Transcript, page 8.  In fact, the 
veteran gave the impression at that time that he only worked 
as a medic for a short period of time:

Q.  What kind of work were you doing in 
the service; what was your job in the 
military service?

A.  I couldn't do my first job sir.  My 
first job, they made me--

Q.  Well, you performed some kind of duty 
in the--

A.  They made me a medic.

Q.  A medic?

A.  But I couldn't - when I got there at 
Fort Ord, California, they told me that 
they was changing my job, so they made me 
wash dishes.  They didn't make me, they 
said, you know, you wash dishes in the 
hospital right.  So I washed dishes in 
the hospital.  Id.

Therefore, the only description of the Veteran's blood 
exposure is his October 2003 Affidavit which does not contain 
any reference to a needle stick injury.  The Board does not 
doubt that had the Veteran incurred such an injury he would 
have stated so and much earlier during the pendency of this 
appeal.  The Board finds pertinent that, even to this day, 
the Veteran has not asserted such an injury while working as 
a medic.  In fact, prior to his initial claim for service 
connection for hepatitis in May 1996, the Veteran never 
reported any blood exposure in service whatsoever.  The only 
known risk factor was parenteral drug use.  Indeed, on two 
separate occasions in 1978 and 1979, respectively, the 
Veteran personally appeared and testified under oath, stating 
that as a medic he washed dishes and floors in the hospital, 
with no mention at all of any type of blood exposure during 
the three months he had been assigned that MOS.  In any 
event, the Board finds that the Veteran's October 2003 
accounts of in-service blood exposure as a medic lack 
credibility because the Veteran had previously given other 
sworn testimony of his job as a medic that did not mention 
the alleged in-service blood exposure, which he now proffers 
many years after service and in connection with his 
compensation claim.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Cromer v. Nicholson, 19 Vet. App. 215 
(2005).

Despite Dr. A.M.N.'s assertion in March 2008 that any 
estimate on the probable risk of specific exposure was 
"purely arbitrary and can have no basis in fact," the Board 
finds that the evidence clearly shows that the Veteran' 
hepatitis was incurred as result of drug abuse while AWOL.  
In do deciding, the Board finds interesting that Dr. A.M.N. 
now maintains that an opinion regarding the cause of the 
Veteran's hepatitis C was not accurately possible without 
knowing a myriad of factors, including the extent of any skin 
breaks, the number of exposures from patients with hepatitis 
C, etc.  While acknowledging that knowing these facts would 
certainly aid in a more accurate assessment of the cause of 
the Veteran's hepatitis C, the Board finds the fact that the 
IME's opinion does not support the Veteran's contentions is 
no reason to find it inadequate.  Dr. A.M.N. was perfectly 
willing to provide an opinion in support of the Veteran 
without such information, and instead relied on the Veteran's 
October 2003 accounts of blood exposure while working as a 
medic, which, as discussed above, lack credibility.  The 
Board notes that the IME's opinion was provided after a 
complete review of the entire claims.  The IME also provided 
a detailed rationale and cited to specific evidence in the 
file as support for the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (a factor for assessing the 
probative value of a medical opinion is the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In contrast, Dr. A.M.N.'s opinion that the 
Veteran's hepatitis was incurred while working as a medic was 
made without review of the entire claims, and thus did not 
take into consideration the competent and probative evidence 
consisting of the service records (documenting his periods of 
AWOL), private and VA medical records (confirming the 
Veteran's statements of illicit drug use beginning in 1970), 
and the Veteran's sworn testimony in 1978 and 1979 (attesting 
that his job as a medic was that of washing dishes and floors 
with no mention of the alleged in-service blood exposure).  
In addition, as previously noted, Dr. A.M.N. failed to 
explain how his change in the year the Veteran worked as a 
medic (from 1972 to 1968) affected his underlying conclusion.  
Again, these omissions seriously undermines the credibility 
of any conclusion reached by Dr. A.M.N.

Consequently, the Board can and does attach far more weight 
to the IME opinion.  This examiner relied on a complete and 
thorough review of the Veteran's records as contained in his 
claims file.  Specifically, in the IME report, the examiner 
entered two separate and distinct findings within the context 
of the first sentence of the summary.  He finds first, that 
the Veteran's acute hepatitis in January 1972 was highly 
likely, but not unequivocally, due to Hepatitis C infection, 
and second, that this infection was acquired through 
parenteral drug use during the months prior to his 
presentation at Army Hospital in January 1972.  With respect 
to the first, the examiner strictly limits, by punctuation, 
the degree of probability solely to the discrete finding of a 
casual link between the hepatitis infection in 1972 and the 
Veteran's current chronic Hepatitis C infection.  This 
analysis is strengthen by the second sentence in the summary 
that reiterates the same degree of probability to this first 
discrete medical finding of causation - a fact that is 
clearly established already by the record.  Rather, the 
second finding (in the first sentence of the summary) 
reflects a definitive medical determination of a competent 
expert, made after a full evaluation of the medical and 
clinical data in claims file, that the Veteran's chronic 
Hepatitis C infection was acquired as a result of parenteral 
drug use in 1972.  This medical finding contains no equivocal 
language and only speaks to when and how the hepatitis 
infection was acquired.  Thus, the Board looks to the 
comprehensive IME report, the detailed discussion of the 
Veteran's in-service and post-service medical history, and 
the very thorough rationale contained throughout the opinion 
in concluding that this opinion was unequivocal in its 
medical finding that the Veteran contracted hepatitis C as a 
result of the parenteral drug use in 1972.  See, e.g., 
Emenaker v. Peake, 551 F.3d 2332, 2335 (Fed. Cir. 2008) 
(finding that the "least as likely as not" language was not 
fatal to the medical opinion as long as there was an adequate 
explanation of whether the opinion rises to the level of 
clear and unmistakable evidence despite the equivocal 
phrase).  

For the reasons discussed above, the Board finds that the 
evidence of record undebatably shows that the Veteran went 
AWOL in February 1968, and prior to returning to service, 
contracted hepatitis, a condition he immediately sought 
treatment for upon returning to service.  Moreover, the 
credible and probative medical data and lay evidence of 
record, when considered in conjunction with the IME's 
opinion, are clear evidence that the Veteran's hepatitis was 
incurred as a result of drug abuse while AWOL.  Because the 
law extant in 1996 specifically precluded a finding of in 
line of duty under the particular circumstances in this case, 
the Board determines that the notation in the 1972 Army 
hospital record, indicating that hepatitis was contracted in 
line of duty, was not binding on VA because it is patently 
inconsistent with relevant facts and law.  

38 C.F.R. § 3.1(m) clearly provides that an injury or disease 
is not be considered to have been incurred "in line of 
duty" if it was the result of the Veteran's abuse of drugs 
(for claims filed after October 31, 1990, as this one was) or 
if the Veteran was AWOL at the time the injury or disease was 
contracted.  Here, the circumstances presented fit within 
both exceptions.  That is, based upon all accumulated 
evidence, which clearly showed that the Veteran contracted 
hepatitis through drug abuse and while AWOL, the grant of 
service connection for a condition caused by drug abuse while 
AWOL is patently inconsistent with the requirements of 
38 C.F.R. § 3.1(m).  Further, as laid out above, the 
governing law dictates that disability benefits are not 
payable for any condition resulting from disease contracted 
while a Veteran was AWOL which materially interfered with the 
performance of military duty, and based on the findings 
above, such is the case in this instance.  Obviously, being 
absent for almost four years materially interfered with the 
Veteran's performance of his duty; and the evidence does not 
suggest, nor does the Veteran contend, otherwise.  Therefore, 
hepatitis was not contracted in the line of duty, as that 
term is defined, and as such, the original grant of service 
connection for this condition did not comport with the 
requirements of existing law and regulations.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. § 3.1(m).

In this case, however, the Veteran was awarded service 
connection for hepatitis, as noted above, and service 
connection for this disability cannot be severed in the 
absence of CUE.  That said, the Board finds that the original 
grant of service connection for hepatitis in the November 
1996 rating decision was clearly and unmistakably erroneous.  
This is so because, based on the significant weight that 
attaches to the credible and probative medical and lay 
evidence, there is no doubt that reasonable minds could not 
differ that the result would have been manifestly different 
had the facts been properly applied to the applicable law and 
regulations as noted above.  Damrel and Fugo, supra.  In 
other words, if the RO had applied the provisions of 
38 U.S.C.A. § 105, as implemented by 38 C.F.R. § 3.1(m), the 
RO would have been compelled to determine that hepatitis was 
not incurred in the line of duty.  As such, this error would 
have manifestly changed the outcome of the November 1996 
rating determination.  38 C.F.R. § 3.105(d).

Thus, having found that the grant of service connection for 
hepatitis in the November 1996 rating decision is the product 
of CUE, the Board determines that severance of service 
connection for this disability in the September 1997 rating 
decision was proper.  Accordingly, the appeal is denied.


ORDER

As the severance of service connection for hepatitis was 
proper, the appeal for restoration of service connection for 
hepatitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


